        Case 2:20-cr-00176-GMN-BNW Document 24 Filed 12/17/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Derrick Simmons

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00176-GMN-BNW

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                             CHANGE OF PLEA HEARING
12          v.
                                                                    (First Request)
13   DERRICK SIMMONS,

14                  Defendant.

15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Rebecca Levy, Assistant Federal Public Defender, counsel for
20   Derrick Simmons, that the Change of Plea Hearing currently scheduled on December 30, 2020
21   at 9:00 a.m., be vacated and continued to January 20, 2021 at 9:00 a.m. or a date and time
22   convenient to the Court.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to prepare, investigate, and discuss the
25   case with Defendant. Additionally, defense counsel will be out of the district the last week of
26   December 2020.
      Case 2:20-cr-00176-GMN-BNW Document 24 Filed 12/17/20 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the Change of Plea hearing.
 4        DATED this 15th day of December 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8       /s/ Rebecca Levy                               /s/ Brian Y. Whang
     By_____________________________                By_____________________________
 9   REBECCA LEVY                                   BRIAN Y. WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:20-cr-00176-GMN-BNW Document 24 Filed 12/17/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00176-GMN-BNW
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     DERRICK SIMMONS,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing:

11          IT IS ORDERED that the Change of Plea hearing currently scheduled for Wednesday,

12   December 30, 2020 at 9:00 a.m., be vacated and continued to January 20, 2021 at 9:00 a.m.

13
14          DATED this ___
                       17 day of December 2020.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
